Citation Nr: 9934545	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  99-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
fibromyalgia.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Evaluation of reactive airway disease, currently 
evaluated as 10 percent disabling. 

4.  Evaluation of left leg sensory deficit of the saphenous 
nerve, currently evaluated as noncompensably disabling.

5.  Evaluation of tinnitus, currently evaluated as 
noncompensably disabling.

6.  Evaluation of chronic sinusitis, currently evaluated as 
noncompensably disabling.

7.  Evaluation of left retropatellar pain syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1989 to December 
1995.  He served in Southwest Asia from January 1991 to May 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
granted service connection for (1) reactive airway disease 
and assigned a 10 percent disability evaluation; (2) left leg 
sensory deficit of the saphenous nerve and assigned a 
noncompensable evaluation; (3) tinnitus and assigned a 
noncompensable evaluation; (4) chronic sinusitis and assigned 
a noncompensable evaluation; (5) left retropatellar pain 
syndrome and assigned a 10 percent disability evaluation and 
denied service connection for carpal tunnel syndrome.  In a 
June 1998 rating decision, the RO reduced the appellant's 
disability evaluation for fibromyalgia from 40 percent to 
noncompensable.

The Board notes that the appellant appealed additional claims 
adjudicated in the December 1996 rating decision, but stated 
at a Board hearing, held in September 1999, that the above 
seven issues were the only ones on appeal.  Thus, any other 
claims appealed by the appellant have been withdrawn and will 
not be addressed in the decision.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

1.  At the time of the June 1998 rating decision, which 
reduced the evaluation for fibromyalgia from 40 percent to 
noncompensable, the RO did not address improvement.  

2.  Bilateral carpal tunnel syndrome was diagnosed within one 
year following service.


CONCLUSION OF LAW

1.  The criteria have been met for restoration of a 40 
percent disability evaluation for service-connected 
fibromyalgia.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.344; Part 4, Diagnostic Code 5025 (1999).

2.  The claim for service connection for bilateral carpal 
tunnel syndrome is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Restoration

The appellant contends that the reduction from 40 percent to 
noncompensable for his fibromyalgia was not proper.

Service connection for fibromyalgia was granted by means of a 
December 1996 rating decision and assigned a 40 percent 
disability evaluation.  In an April 1998 rating decision, the 
RO proposed to reduce the appellant's disability evaluation 
for fibromyalgia from 40 percent to noncompensable based upon 
a March 1998 examination report.  In an June 1998 rating 
decision, the RO reduced the disability evaluation.

There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (the 
Court) in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (1999) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1999) 
provide that in any evaluation-reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) (1999) also establish that 
there must be improvement before an evaluation is reduced.  
The Court has restored evaluations when VA has failed to 
consider whether there is improvement.

In the cover letter that proposed to reduce the appellant's 
disability evaluation from 40 percent to noncompensable, the 
RO simply stated that it was proposing to reduce the 
evaluation and that the enclosed copy of the rating decision 
would explain why it was proposing to reduce the evaluation 
for fibromyalgia from 40 percent to 10 percent.  In the 
rating decision, the RO stated the following, in part:

The criteria for fibromyalgia has not 
been met.  Veteran had tender spots on 
his back, bilateral trapezius area, 
bilateral shoulder blade areas, and 
bilateral hips, greater trochanter areas.  
There was no tender spots noted on the 
anterior part of the body.

The evaluation of fibromyalgia is 
proposed to be decreased to 0 percent 
disabling.  A noncompensable evaluation 
is assigned in the absence of widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel syndrome, 
depression, anxiety, or Raynaud's-like 
symptoms that require continuous 
medication for control. . . .

In the June 1998 rating decision, which reduced the 
disability evaluation from 40 percent to noncompensable, the 
RO reiterated that which had been stated in the April 1998 
proposal to reduce the disability evaluation.

The Board finds that the April 1998 and June 1998 rating 
decisions do not comply with regulations or decisions of the 
Court.  The Court has clearly established that the 
regulations regarding reduction in evaluations must be 
followed.  In the June 1998 cover letter, the RO did not 
address "improvement" at all.  Rather, it referred the 
appellant to the rating decision, which the RO stated would 
explain why it was reducing his evaluation.  The rating 
decision simply pointed out how the appellant did not meet 
the criteria for a 40 percent evaluation under Diagnostic 
Code 5025.  The rating decision did not address improvement 
in the appellant's fibromyalgia.  The RO simply stated that 
the appellant's fibromyalgia did not meet the 40 percent 
disability evaluation and that, rather, it met the 
noncompensable evaluation.  The circumstances under which 
evaluation reductions can occur are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary.  The Board finds that the RO did not reduce the 
appellant's disability evaluation properly and thus, due to 
the procedural error, the 40 percent evaluation for 
fibromyalgia is restored.  The actions taken by the RO are 
identical to the prohibitions established by the Court.

The Board must point out that it does not make any 
determination as to whether the noncompensable evaluation is 
the evaluation that should be in effect.  The Board merely 
states that VA failed to comply with regulations, rendering 
the June 1998 rating decision void.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Service connection 
for an organic disease of the nervous system may be granted 
if manifest to a compensable degree within one year of 
separation from service.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The appellant has brought forth competent evidence of a 
diagnosis of bilateral carpal tunnel syndrome within one year 
following his discharge from service.  Carpal tunnel syndrome 
is a disorder of the peripheral nervous system.  MERCK MANUAL 
1492-92 (17th ed. 1999).  Therefore, the Board finds that the 
appellant has submitted a well-grounded claim for service 
connection for carpal tunnel syndrome, as such is a disorder 
of the nervous system.


ORDER

Restoration of a 40 percent disability evaluation for 
fibromyalgia is granted.  The claim for service connection 
for carpal tunnel syndrome is well grounded.


REMAND

At the appellant's September 1999 Board hearing, he stated 
that he underwent a Persian Gulf examination in 1999.  He 
stated also that he was treated for sinusitis and reactive 
airway disease in May 1999.  The Persian Gulf examination 
report and the VA outpatient treatment reports are not of 
record, and the Board finds that such must be associated with 
the claims file.

Additionally, the Board finds that the medical evidence of 
record needs to be supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to schedule the appellant 
for a VA examination of his left 
retropatellar pain syndrome and carpal 
tunnel syndrome.  The examiner should be 
provided with the appellant's claims 
folder and must review the appellant's 
medical history prior to conducting the 
examination.  As to the appellant's left 
knee, the examination report should 
include specific measurements of 
limitation of motion in degrees.  If no 
limitation of motion due to pain, 
weakened movement, excess fatigability, 
or incoordination is objectively 
demonstrated on examination, then the 
examiner should specifically state that 
fact in the examination report.  All 
appropriate tests and studies should be 
accomplished at this time.  Please report 
the active range of motion of the left 
knee in degrees.  At what ranges of 
motion does pain limit function?  Please 
state in degrees what is considered the 
normal ranges of motion of the knee.  
Please also report passive range of 
motion in degrees of the left knee.  At 
what ranges of motion does pain limit 
function?  Grade the strength of the left 
knee.  Is there weakness?  State yes or 
no and set forth your findings.  Is there 
excess fatigability?  State yes or no and 
set forth your findings.  Is there 
incoordination?  State yes or no and set 
forth your findings.  The examiner should 
answer each of the above questions 
separately.

As to the claim for service connection 
for carpal tunnel syndrome, the examiner 
is asked to render an opinion as to 
whether carpal tunnel syndrome is a 
disease process.  Please state yes or no 
and set forth your findings.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the claimant without 
good cause fails to report for 
examination in connection with an 
original claim for service connection, 
the claim will be based upon the evidence 
of record.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

3.  The Board notes that if the appellant 
alleges that the evaluations assigned to 
the service-connected mild reactive 
airway disease, left leg sensory deficit 
of the saphenous nerve, tinnitus, and 
chronic sinusitis are not adequate, then 
he has a duty to submit evidence 
establishing that the disability is worse 
than the current evaluation contemplates.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

